Citation Nr: 0913710	
Decision Date: 04/13/09    Archive Date: 04/21/09

DOCKET NO.  07-38 455	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE

Entitlement to the basic rate of education benefits as if the 
Veteran was not incarcerated.

(The issues of entitlement to service connection for a lumbar 
spine disorder, a left ear disorder, and a bilateral foot 
disorder, entitlement to an increased initial rating for a 
left knee disability, entitlement to non-service connected 
disability pension, and whether there was clear and 
unmistakable error in a December 16, 2005, Board decision are 
addressed in separate decisions.)



ATTORNEY FOR THE BOARD

A. P. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1991 to 
September 1996.  A period of service from September 30, 1996, 
to February 17, 1998, may not be considered for VA 
compensation purposes.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 decision of the St. Louis, 
Missouri, Department of Veterans Affairs (VA) Education 
Center.

The Veteran has raised the issue of entitlement to waiver of 
recovery of an overpayment of educational benefits under 
Chapter 30, Title 38, United States Code, to include the 
validity of the debt.  In a September 2007 letter, the 
Veteran indicated he was responding to a "Letter dated 
August 22, 2007 Overpayment of Educational Benefits" and 
stated he was seeking a waiver for the overpayment.  That 
same month he submitted a notice of disagreement stating he 
disagreed with the "withholding of my educational 
benefits."  There is no August 22, 2007, letter or decision 
in the Veteran's educational file or claims file addressing 
an overpayment of educational benefits or a withholding of 
educational benefits.  This matter is referred to the agency 
of original jurisdiction for appropriate action.


FINDING OF FACT

The Veteran is incarcerated at a state penal institution and 
is not entitled to payment of the basic rate of education 
benefits as if he was not incarcerated.


CONCLUSION OF LAW

Payment of the basic rate of education benefits as if not 
incarcerated must be denied as a matter of law.  38 C.F.R. 
§ 21.7139(d)(2)(i) (2008); Sabonis v. Brown, 6 Vet. App. 426 
(1994).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a), generally 
requires notification to a claimant upon receipt of a claim.  
Regulations provide that no duty to provide such notice 
arises when as a matter of law entitlement to the benefit 
claimed cannot be established.  The Board finds no VCAA 
notice was required in this case.

In statements in support of his claim the Veteran, in 
essence, asserted that his VA education benefit payments 
should be paid at the basic rate as if he was not 
incarcerated because he intended to provide all funds for the 
care of his spouse and children.  He requested that all 
withheld education benefits be granted to his spouse and 
dependent children.  

In an October 2007 statement of the case, the Education 
Center labeled the issue as, "Is [the Veteran] entitled to 
the basic rate of benefits he would receive as a veteran if 
he was not incarcerated?"  The Education Center determined 
the Veteran was not entitled to the basic rate of education 
benefits he would have been entitled to receive as a veteran 
who was not incarcerated and that the debt was valid.

VA regulations applicable in this case provide for reduced 
educational assistance for incarcerated servicemembers with a 
monthly rate of the portion of the tuition and fees that are 
not paid by a Federal program (other than one administered by 
VA) or a state or local program plus the monthly rate of any 
charges to the servicemember for the cost of necessary 
supplies, books, and equipment.  38 C.F.R. § 21.7139(d)(2)(i) 
(2008).

Based upon the evidence of record, the Board finds the 
Veteran is incarcerated at a state penal institution and is 
not entitled to payment of the basic rate of education 
benefits as if he was not incarcerated.  The evidence of 
record shows the Veteran is presently incarcerated for the 
conviction of a felony and these matters are not in dispute.  
The Veteran claims, in essence, that his spouse and dependent 
children should be granted an apportionment of education 
benefits at the basic rate due to financial hardship.  The 
Board notes that VA law does not provide for the education 
benefit requested and that regulations for apportionment only 
apply to all or part of the pension, compensation, or 
emergency officers' retirement pay payable on account of any 
veteran.  See 38 C.F.R. § 3.450(a)(1) (2008).  

The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).  Therefore, the appeal must be denied as a matter of 
law.


ORDER

Entitlement to the basic rate of education benefits as if the 
Veteran was not incarcerated is denied.



_____________________________________________
T. L. Douglas
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


